DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.
 Drawings
5.	The drawings received on 02/10/2020 are acceptable for examination purposes.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Chinese Application No. 201710687955.2, filed on 08/11/2017.

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "--- wherein the DCI comprises indication information used to indicate a single transport block scheduled by using the DCI, or a correspondence between a single transport block scheduled by using the DCI and a first resource; or wherein the DCI comprises a first number of a hybrid automatic repeat request (HARQ) process corresponding to a single transport block scheduled by using the DCI--." Examiner is confused about this limitation of “a single transport block” (emphasis added). Is the claim reciting two different single transport blocks? Please clarify.
Other independent claims 6 and 11 recite similar limitations of claim 1. Therefore, are rejected for the same reason of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

9.         Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Krzymien et al. (U.S. PN: 2016/0037524) "herein after as Krzymien.

As per claim 1:
Krzymien teaches or discloses a communication method, comprising (see abstract, and Fig. 1): generating downlink control information (DCI) (see paragraph [0005], herein an embodiment method includes transmitting, by a communications controller to a user equipment (UE), a first data block on a first carrier and transmitting, by the communications controller to the UE), wherein the DCI comprises indication information used to indicate a single transport block scheduled by using the DCI, or a correspondence between a single transport block scheduled by using the DCI and a first resource (see paragraph [0054], herein the (E)PDCCH carries the downlink control information (DCI) for scheduling assignments for data transmission on the downlink for the physical downlink shared channel (PDSCH) 110 and resource grants for uplink transmissions on the physical uplink shared channel (PUSCH), and paragraph [0061], herein DCI format 1A is a single codeword transmission format. In one example, bits are added which indicate the initial transmission carrier index of a given HARQ process in the DCI, and paragraph [0037]); or wherein the DCI comprises a first number of a hybrid automatic repeat request (HARQ) process corresponding to a single transport block scheduled by using the DCI (see abstract, and paragraph [0005], herein a first data block on a first carrier and transmitting, by the communications controller to the UE, a first downlink control information (DCI) to initiate a hybrid automatic repeat request (HARQ) process associated with the first data block), wherein a quantity of values of the first number is greater than a quantity of values of a second number of the HARQ process used by either one transport block of DCI used to schedule two transport blocks (see paragraph [0061], herein FIG. 9 illustrates DCI 210. Carrier indicator field 212 contains either zero or three bits, and initial transmission carrier indicator (ITCI) 214 contains three bits. Also, MCS 216 has five bits, HARQ process number 218 has three bits, NDI 220 has one bit, and RV 222 has two bits, and paragraph [0062], herein DCI 230 includes carrier indicator field 232, which has zero or three bits, MCS 234 with five bits, HARQ process number 236 with six bits, NDI 238 with one bit, and RV 239 with two bits); and sending the DCI to a terminal device (see paragraph [0037], herein Communications controllers 102 and 106 may be any components capable of providing wireless access by establishing uplink and/or downlink connections with UE 109, such as a base station, a NodeB, an enhanced nodeB (eNB), an access point, a picocell, a femtocell, relay node, and other wirelessly enabled devices).

As per claim 2:
see paragraph [0054], herein The DCI may convey which resource block (RB) pairs are used for the transmission of the transport block. The DCI may indicate the starting location of the first RB pair and the number of RB pairs used. Additionally, the DCI may convey the HARQ process number for this transport block and the codeword attributes, including the modulation and coding scheme (MCS), the redundancy version (RV), and a new data indicator (NDI). DCI 115 contains HARQ process number 152, PDSCH location 154, and codeword attributes 156).

As per claim 4:
Krzymien teaches that wherein the first resource satisfies one of the following:
the first resource is a physical downlink control channel (PDCCH) resource configured to transmit the DCI, the first resource is a scrambling resource used to scramble the PDCCH that transmits the DCI; or, the first resource is related to the PDCCH configured to transmit the DCI (see paragraph [0054], herein FIG. 5 illustrates parameters 150 which are transmitted to the UE, for example using a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). The notation (E)PDCCH indicates either a PDCCH or an EPDCCH. The (E)PDCCH carries the downlink control information (DCI) for scheduling assignments for data transmission on the downlink for the physical downlink shared channel (PDSCH) 110 and resource grants for uplink transmissions on the physical uplink shared channel (PUSCH). The PDCCH carries encoded DCI 115 and is transmitted in control region 105 of a subframe, which may be in the first few symbols of a subframe).

As per claim 5:
Krzymien teaches that wherein a value range of the second number is a proper subset of a value range of the first number (see paragraph [0062], herein With three additional bits, at most 64 HARQ processes are identified. Each carrier may have a subset of possible HARQ process identifiers it may use. There may be a mapping relationship between the augmented HARQ process number, the HARQ process number from legacy systems, and the carrier. For example, the augmented HARQ process number is equal to the sum of the HARQ process number on a particular carrier and the product of the maximum number of HARQ processes per carrier and the carrier number associated with the carrier, and Fig. 7).

As per claim 6:
Krzymien teaches or discloses a  communications apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a program or an instruction stored in the memory, causing the communications apparatus to perform the following (see paragraph [0124], herein the processing system 600 includes a processor 604, a memory 606, and interfaces 610-614, which may (or may not) be arranged as shown in FIG. 23. The processor 604 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 606 may be any component or collection of components adapted to store programming and/or instructions for execution by the processor 604): generating downlink control information (DCJ), see paragraph [0005], herein an embodiment method includes transmitting, by a communications controller to a user equipment (UE), a first data block on a first carrier and transmitting, by the communications controller to the UE) wherein the DCI comprises indication information used to indicate a single transport block scheduled by using the DCI, or a correspondence between a single transport block scheduled by using the DCI and a first resource (see paragraph [0054], herein the (E)PDCCH carries the downlink control information (DCI) for scheduling assignments for data transmission on the downlink for the physical downlink shared channel (PDSCH) 110 and resource grants for uplink transmissions on the physical uplink shared channel (PUSCH), and paragraph [0061], herein DCI format 1A is a single codeword transmission format. In one example, bits are added which indicate the initial transmission carrier index of a given HARQ process in the DCI, and paragraph [0037]); or wherein the DCI comprises a first number of a hybrid automatic repeat request (HARQ) process corresponding to a single transport block scheduled by using the DCI (see abstract, and paragraph [0005], herein a first data block on a first carrier and transmitting, by the communications controller to the UE, a first downlink control information (DCI) to initiate a hybrid automatic repeat request (HARQ) process associated with the first data block), wherein a quantity of values of the first number is greater than a quantity of values of a second number of the HARQ process used by either one transport block of DCI used to schedule two transport blocks (see paragraph [0061], herein FIG. 9 illustrates DCI 210. Carrier indicator field 212 contains either zero or three bits, and initial transmission carrier indicator (ITCI) 214 contains three bits. Also, MCS 216 has five bits, HARQ process number 218 has three bits, NDI 220 has one bit, and RV 222 has two bits, and paragraph [0062], herein DCI 230 includes carrier indicator field 232, which has zero or three bits, MCS 234 with five bits, HARQ process number 236 with six bits, NDI 238 with one bit, and RV 239 with two bits); and sending the DCI to a terminal device (see paragraph [0037], herein Communications controllers 102 and 106 may be any components capable of providing wireless access by establishing uplink and/or downlink connections with UE 109, such as a base station, a NodeB, an enhanced nodeB (eNB), an access point, a picocell, a femtocell, relay node, and other wirelessly enabled devices).

As per claim 7:
Krzymien teaches that wherein the DCI further comprises at least one of a_ modulation and coding scheme information, a new data indicator information, a redundancy version information, a precoding and transport layer indication information, a code block group (CBG) indication information, a rank indication (RI) information, or a resource allocation information that corresponds to the single transport block (see paragraph [0054], herein The DCI may convey which resource block (RB) pairs are used for the transmission of the transport block. The DCI may indicate the starting location of the first RB pair and the number of RB pairs used. Additionally, the DCI may convey the HARQ process number for this transport block and the codeword attributes, including the modulation and coding scheme (MCS), the redundancy version (RV), and a new data indicator (NDI). DCI 115 contains HARQ process number 152, PDSCH location 154, and codeword attributes 156).

As per claim 9:
Krzymien teaches that wherein the first resource satisfies one of the following:
the first resource is a physical downlink control channel (PDCCH) resource configured to transmit the DCI, the first resource is a scrambling resource used to scramble the PDCCH that see paragraph [0054], herein FIG. 5 illustrates parameters 150 which are transmitted to the UE, for example using a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). The notation (E)PDCCH indicates either a PDCCH or an EPDCCH. The (E)PDCCH carries the downlink control information (DCI) for scheduling assignments for data transmission on the downlink for the physical downlink shared channel (PDSCH) 110 and resource grants for uplink transmissions on the physical uplink shared channel (PUSCH). The PDCCH carries encoded DCI 115 and is transmitted in control region 105 of a subframe, which may be in the first few symbols of a subframe).

As per claim 10:
Krzymien teaches that wherein a value range of the second number is a proper subset of a value range of the first number (see paragraph [0062], herein With three additional bits, at most 64 HARQ processes are identified. Each carrier may have a subset of possible HARQ process identifiers it may use. There may be a mapping relationship between the augmented HARQ process number, the HARQ process number from legacy systems, and the carrier. For example, the augmented HARQ process number is equal to the sum of the HARQ process number on a particular carrier and the product of the maximum number of HARQ processes per carrier and the carrier number associated with the carrier, and Fig. 7).

As per claim 11:
Krzymien teaches or discloses a communications apparatus, comprising a processor, wherein the processor is coupled to a memory, and the processor is configured to execute a see paragraph [0124], herein the processing system 600 includes a processor 604, a memory 606, and interfaces 610-614, which may (or may not) be arranged as shown in FIG. 23. The processor 604 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 606 may be any component or collection of components adapted to store programming and/or instructions for execution by the processor 604): receiving downlink control information (DCI) from a network device (see paragraph [0006], herein an embodiment method includes receiving, by a user equipment (UE) from a communications controller, a first data block on a first carrier and receiving, by the UE from the communications controller, a first downlink control information (DCI)), wherein the DCI comprises indication information used to indicate a single transport block scheduled by using the DCI, or a correspondence between  the single transport block scheduled by using the DCI and a first resource (see paragraph [0054], herein the (E)PDCCH carries the downlink control information (DCI) for scheduling assignments for data transmission on the downlink for the physical downlink shared channel (PDSCH) 110 and resource grants for uplink transmissions on the physical uplink shared channel (PUSCH), and paragraph [0061], herein DCI format 1A is a single codeword transmission format. In one example, bits are added which indicate the initial transmission carrier index of a given HARQ process in the DCI, and paragraph [0037]); or wherein the DCI comprises a first number of a hybrid automatic repeat request (HARQ) process corresponding to a single transport block scheduled by using the DCI (see paragraph [0008], herein where the first DCI includes a first hybrid automatic repeat request (HARQ) process associated with the first data block), wherein a quantity of values of the first number is greater than a quantity of values of a second number of see paragraph [0061], herein FIG. 9 illustrates DCI 210. Carrier indicator field 212 contains either zero or three bits, and initial transmission carrier indicator (ITCI) 214 contains three bits. Also, MCS 216 has five bits, HARQ process number 218 has three bits, NDI 220 has one bit, and RV 222 has two bits, and paragraph [0062], herein DCI 230 includes carrier indicator field 232, which has zero or three bits, MCS 234 with five bits, HARQ process number 236 with six bits, NDI 238 with one bit, and RV 239 with two bits); and receiving downlink data or sending uplink data based on the DCI  (see paragraph [0037], herein Communications controllers 102 and 106 may be any components capable of providing wireless access by establishing uplink and/or downlink connections with UE 109, such as a base station, a NodeB, an enhanced nodeB (eNB), an access point, a picocell, a femtocell, relay node, and other wirelessly enabled devices).

As per claim 12:
Krzymien teaches that wherein the DCI further comprises at least one of a modulation and coding scheme information, a new data indicator information, a redundancy version information, a precoding and transport layer indication information, a code block group (CBG) indication information, a rank indication (RI) information, or a_ resource allocation information that corresponds to the single transport block (see paragraph [0054], herein The DCI may convey which resource block (RB) pairs are used for the transmission of the transport block. The DCI may indicate the starting location of the first RB pair and the number of RB pairs used. Additionally, the DCI may convey the HARQ process number for this transport block and the codeword attributes, including the modulation and coding scheme (MCS), the redundancy version (RV), and a new data indicator (NDI). DCI 115 contains HARQ process number 152, PDSCH location 154, and codeword attributes 156).

As per claim 14:
Krzymien teaches that wherein the first resource satisfies one of the following: the first resource is a physical downlink control channel (PDCCH) resource configured to carry the DCI; the first resource is a scrambling resource used to scramble the PDCCH that carries the DCE or, the first resource is related to the PDCCH configured to carry the DCI (see paragraph [0054], herein FIG. 5 illustrates parameters 150 which are transmitted to the UE, for example using a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH). The notation (E)PDCCH indicates either a PDCCH or an EPDCCH. The (E)PDCCH carries the downlink control information (DCI) for scheduling assignments for data transmission on the downlink for the physical downlink shared channel (PDSCH) 110 and resource grants for uplink transmissions on the physical uplink shared channel (PUSCH). The PDCCH carries encoded DCI 115 and is transmitted in control region 105 of a subframe, which may be in the first few symbols of a subframe).

As per claim 15:
Krzymien teaches that wherein a value range of the second number is a proper subset of a value range of the first number (see paragraph [0062], herein With three additional bits, at most 64 HARQ processes are identified. Each carrier may have a subset of possible HARQ process identifiers it may use. There may be a mapping relationship between the augmented HARQ process number, the HARQ process number from legacy systems, and the carrier. For example, the augmented HARQ process number is equal to the sum of the HARQ process number on a particular carrier and the product of the maximum number of HARQ processes per carrier and the carrier number associated with the carrier, and Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 3, 8, and 13  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Krzymien et al. (U.S. PN: 2016/0037524) "herein after as Krzymien " in view of Takeda et al. (U.S. PN: 2013/0107855) "herein after as Takeda."

As per claims  3, 8, and 13 :
Krzymien does not explicitly teach wherein the indication information is joint coding information, and the joint coding information is further used to indicate at least one piece of other information than the indication information in the DCI, wherein the at least one piece of other information is at least one of the following information: a modulation and coding scheme 
However, Takeda in same field of endeavor teaches wherein the indication information is joint coding information, and the joint coding information is further used to indicate at least one piece of other information than the indication information in the DCI, wherein the at least one piece of other information is at least one of the following information: a modulation and coding scheme information, a new data indicator information, a redundancy version information, a precoding and transport layer indication information, a code block group (CBG) indication information, a rank indication RI information, or a resource allocation information (see paragraphs [0071-0074]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Krzymien with the teachings of Takeda by including wherein the indication information is joint coding information, and the joint coding information is further used to indicate at least one piece of other information than the indication information in the DCI, wherein the at least one piece of other information is at least one of the following information: a modulation and coding scheme information, a new data indicator information, a redundancy version information, a precoding and transport layer indication information, a code block group (CBG) indication information, a rank indication RI information, or a resource allocation information.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the indication information is joint coding information, and the joint coding see paragraph [0016] of Takeda).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112